Citation Nr: 0118662	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  94-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 RO decision which denied the 
veteran's claim for a permanent and total disability rating 
for pension purposes.  In July 1996 and July 2000, the Board 
remanded the case to the RO.  Specifically, in July 1996, the 
case was remanded  for the purpose of affording the veteran a 
VA examination; and in July 2000, the case was remanded for 
the purpose of furnishing the veteran a supplemental 
statement of the case which contained the provisions of 
38 C.F.R. § 3.655, which regards the consequences for the 
failure to report for a VA examination.


FINDING OF FACT

The record reflects that the veteran failed to report for a 
VA examination which was scheduled in October 1998; and there 
is no evidence of record of "good cause" which would excuse 
his failure to report for this examination.


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is denied due to the veteran's failure to 
report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Ibid.

In its July 1996 remand, the Board requested that the veteran 
undergo a VA examination so that the nature and severity of 
his chronic disabilities could be determined.  In August 
1996, he did indeed undergo a VA examination.  Several years 
later, he was again scheduled to undergo another VA 
examination.  According to the claims file, VA sent a letter 
to the appellant in September 1998 requesting that he report 
for a VA examination on October 1, 1998; and the veteran 
failed to report for this October 1998 VA examination.  In 
July 2000, the Board remanded the case for the purposes of 
informing the veteran of the potential consequences of 
failing to report for the scheduled VA examination.  Pursuant 
to the Board's remand, the veteran was informed that "good 
cause" could be shown for his failure to report to the 
examination.  Neither the veteran nor his representative 
responded with evidence showing "good cause" for the 
veteran's failure to report for the scheduled VA examination 
of October 1998. 

If the veteran chooses to make himself unavailable while at 
the same time pursuing a claim for VA benefits, that is his 
choice and he must bear any adverse consequences of such 
action.  What is clear is that VA has taken thorough and 
concerted efforts to assist the veteran in the development 
and adjudication of his claim.  Further action without 
response or assistance from the veteran constitutes a waste 
of limited government resources.  See e.g. Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

The veteran's claim for a permanent and total rating for 
pension purposes is not "an original compensation claim," 
which would allow the claim to be decided based upon the 
evidence of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b).  Rather, such claim falls 
under "any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for an 
increased rating" and is accordingly denied pursuant to 
38 C.F.R. § 3.655(b).  


ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

